DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 3/18/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are believed to be in condition for allowance, as they appear to be directed towards a non-obvious improvement over the prior art of record. While the prior art discloses a similar wireless power transmission system including a power transmitter capable of calculating a first estimated power value, the prior art of record fails to appropriately teach, or suggest, “a signal receiving circuit that receives a plurality of second estimated power values from the wireless power receiver apparatuses, each of the second estimated power values indicating estimated received power of a corresponding one of the wireless power receiver apparatuses when other wireless power transmitter apparatuses of the wireless power transmission system transmit power to the wireless power receiver apparatuses; a power transmitter control circuit that determines pairing of the wireless power transmitter apparatuses and the wireless power receiver apparatuses for power transmission, based on the first and second estimated power values, so that estimated received power of each of the wireless power receiver apparatuses is equal to or higher than a predetermined threshold…”. Said limitation, when taken into consideration with the claim language in its entirety, appears to be directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, the claims are currently believed to be in condition for allowance. Independent claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A wireless power transmitter apparatus for a wireless power transmission system including a plurality of wireless power transmitter apparatuses and a plurality of wireless power receiver apparatuses, the wireless power transmitter apparatus comprising:     a power estimator that calculates a plurality of first estimated power values, each of the first estimated power values indicating estimated received power of a corresponding one of the wireless power receiver apparatuses when the wireless power transmitter apparatus transmits power to the plurality of wireless power receiver apparatuses;      a signal transmitting circuit that transmits each of the first estimated power values to a corresponding one of the wireless power receiver apparatuses;      a signal receiving circuit that receives a plurality of second estimated power values from the wireless power receiver apparatuses, each of the second estimated power values indicating estimated received power of a corresponding one of the wireless power receiver apparatuses when other wireless power transmitter apparatuses of the wireless power transmission system transmit power to the wireless power receiver apparatuses;      a power transmitter control circuit that determines pairing of the wireless power transmitter apparatuses and the wireless power receiver apparatuses for power transmission, based on the first and second estimated power values, so that estimated received power of each of the wireless power receiver apparatuses is equal to or higher than a predetermined threshold; and      a power transmitting circuit that transmits power to one of the wireless power receiver apparatuses corresponding to the wireless power transmitter apparatus, based on the determined pairing,      wherein the power estimator calculates each of the first estimated power values based on a signal level of a test signal received from each of the wireless power receiver apparatuses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                            

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836